Exhibit 10.23
CONTINUING REIMBURSEMENT AGREEMENT FOR
LETTERS OF CREDIT
Including U.S. Bank Global Trade WorksSM
This Continuing Reimbursement Agreement for Letters of Credit is made effective
this 12th day of November, 2009 by and between U.S. BANK NATIONAL ASSOCIATION
(“Bank”) and Arkansas Best Corporation (“Applicant”).
In consideration of the issuance by Bank or an affiliate of Bank (each such
affiliated issuer, an “Other Issuer”) of one or more Credits, Applicant agrees
that the following terms shall apply to each Application and each Credit issued
by Bank or any Other Issuer (either or both referred to herein as “Bank”).
1. The Credit.
(a) From time to time, Applicant may request Bank to issue or to request one of
its subsidiaries or affiliates to issue one or more letters of credit (each, a
“Credit”) substantially in accordance with the terms of any application (each,
an “Application”) submitted to Bank by Applicant. All Credits will be deemed
irrevocable unless otherwise stated in an Application. Bank may either issue the
Credit or request one of its affiliates to issue the Credit. Bank may sell,
assign or participate all or any part of its rights and obligations under this
Agreement, the Application and the Credit. Without limiting the foregoing, any
Other Issuer may sell a participation in all or any part of its rights and
obligations under this Agreement and the Credit to Bank.
(b) Bank hereby is authorized to set forth in the Credit the terms appearing in
the Application, with such modifications as Bank in its discretion may determine
are appropriate or necessary and are not materially different from such terms.
(c) All communications relating to the Credit will be sent at Applicant’s risk.
Bank shall have no responsibility for any inaccuracy of translation, or any
error or delay in transmission or delivery by mail, telecommunication or any
other method outside of Bank’s reasonable control, including all communications
made through a correspondent.
(d) Neither Bank nor its correspondents shall be in any way responsible for the
performance of any beneficiary’s obligations to Applicant or for the form,
sufficiency, accuracy, genuineness, authority of person signing, falsification
or legal effect, of any documents required by the Credit if such documents
appear in order on their face. Whether the documents conform to the terms of the
Credit and whether any demand is timely and in proper form shall be
independently determined by Bank in its sole discretion, which determination
shall be final and binding on Applicant.
(e) Subject to Section 8(b), Bank may in its discretion honor Applicant’s
request to increase the amount of the Credit, extend the time for making and
honoring of demands under the Credit and otherwise modify the terms and
conditions governing the Credit. In the event of any extension of the maturity
or time for negotiation or presentation of the drafts or documents or any other
modification of the terms or provisions of, or increase in the amount of, the
Credit at the request or with the consent of Applicant, this Agreement shall be
binding upon Applicant with regard to (i) the Credit as so increased or
otherwise modified, (ii) drafts, documents and property covered thereby,
(iii) any action taken by Bank or Bank’s correspondents in accordance with such
extension, increase or other modification, and (iv) any draft paid by Bank or
any of Bank’s correspondents which is dated on or before the expiration of any
time limit expressed in the Credit, regardless of when drawn or presented for
payment and when or whether negotiated, provided the required documents are
presented prior to the expiration of the Credit.
(f) Applicant shall promptly review all information, documents and instruments
delivered to Applicant from time to time by Bank, including any Credits upon
issuance and any amendments and all related presentations and negotiations, and
shall notify Bank within five banking days after receipt if Applicant claims
that Bank has failed to comply with Applicant’s instructions or Bank’s
obligations with respect to the Credit, has wrongfully honored or dishonored any
presentation under the Credit or claims any other irregularity. If Applicant
does not so notify Bank within such time period, Applicant shall be conclusively
deemed to have waived and shall be precluded from asserting such claim(s).
2. Reimbursement Obligations. Applicant promises to pay Bank on demand at the
address specified in the Application for Credit in the following amounts:
(a) The amount of each draft or other request for payment (hereinafter called a
“draft”) drawn under the Credit (whether drawn before, on or, if in accordance
with the law applicable to the Credit, after the expiration date stated in the
Credit). For amounts payable in United States currency, Applicant agrees to
reimburse Bank in United States currency. For amounts payable in other
currencies, Applicant agrees to reimburse Bank an equivalent amount in United
States currency at Bank’s then current selling rate for such foreign currencies
or Applicant will reimburse Bank by sending the foreign currency amount due Bank
by wire transfer to the account and location designated by Bank, or at Bank’s
option, in any other currency, place, form and manner acceptable to Bank. Upon
request, Applicant will pay Bank in advance, in United States currency, all sums
necessary for Bank to pay all such drafts upon presentation whether payable in
United States currency or otherwise. If the draft is a time draft, Applicant
shall make payment without demand sufficiently in advance of its maturity to
enable Bank to arrange for funds to reach the place of payment when due.
(b) All commissions, at the rate fixed by Bank, shall be payable from time to
time at such intervals as Bank may require and shall be nonrefundable, whether
or not the Credit is drawn upon, reduced in time or amount or otherwise
modified. Applicant also agrees to pay all of Bank’s other standard fees and
charges related to Credits.
(c) All taxes, levies, imposts, duties, charges, fees, deductions or
withholdings of any nature whatsoever paid or incurred by Bank in connection
with this Agreement, the Credit or any related transactions, and any liability
with respect thereto (including but not limited to interest, penalties and
expenses).
(d) Interest on all amounts due under this Agreement from the applicable due
date until paid will be variable at the per annum rate fixed from time to time
by Bank. Interest shall be calculated on the basis of a 360-day year and the
actual number of days elapsed. Interest accrued hereunder shall be due and
payable on the first day of each calendar month.
(e) Without limiting Applicant’s obligations to any Other Issuer, but without
duplication, Applicant promises to pay Bank on demand, at the Bank International
Banking Office designated by Bank, an amount equal to all amounts which Bank
pays or becomes obligated to pay to any Other Issuer with respect to the Credit,
whether as a participant in the Credit or otherwise.
Continuing Reimbursement Agreement

 

1



--------------------------------------------------------------------------------



 



(f) Notwithstanding any other provision of this Agreement, Applicant’s
obligation to make any payment hereunder to any Other Issuer shall, to the
extent of such payment, be satisfied by payment to Bank as set forth in this
Agreement.
(g) Intentionally omitted.
3. Security and Insurance.
(a) .
(b) If at any time Bank requires collateral (or additional collateral),
Applicant will, on demand, assign and deliver to Bank as security for any and
all obligations of Applicant now or hereafter existing under this Agreement
collateral of a type and value satisfactory to Bank or make such cash payment as
Bank may require and execute and deliver to Bank such security agreements,
pledge agreements, or other documents requested by Bank covering such
collateral.
(c) Intentionally omitted.
(d) Intentionally omitted.
(e) Intentionally omitted.
4. Default and Remedies.
(a) Time is of the essence in this Agreement. The occurrence of any of the
following shall be an Event of Default hereunder:
(i) Default in payment or performance of any of Applicant’s obligations
hereunder or under any promissory note or other agreement between Bank and
Applicant;
(ii) Default under any security documents securing Applicant’s obligations
hereunder, whether executed by Applicant or any other person;
(iii) Levy or proceeding against any property of Applicant or any guarantor of
Applicant’s obligations hereunder (“Guarantor”);
(iv) Death, dissolution, termination of existence, insolvency or business
failure of, appointment of a receiver for any part of the property of,
assignment for the benefit of creditors by, commencement of any proceeding under
any bankruptcy or insolvency laws by or against, or entry of judgment against,
Applicant or any Guarantor;
(v) Any warranty, representation or statement made or furnished to Bank by
Applicant or any Guarantor proves to have been false in any material respect
when made or furnished;
(vi) Any event which gives the holder of any debt obligation of Applicant or any
Guarantor the right to accelerate its maturity, whether or not such right is
exercised;
(vii) Any guaranty of Applicant’s obligations hereunder ceases to be, or is
asserted by any person not to be, in full force and effect; or
(viii) Intentionally omitted.
(b) Upon the occurrence of any Event of Default and at any time thereafter, Bank
at its option and in addition to all other rights of Bank under this Agreement,
any related agreement and applicable law, may (i) without notice or demand
declare the amount for which the Credit was issued and any other amounts owing
hereunder immediately due and payable; and (ii) exercise any and all rights and
remedies of a secured party under the Uniform Commercial Code and other
applicable law.
5. Certain Warranties.
(a) Applicant warrants that the execution, delivery and performance of this
Agreement are within its authority and are not in contravention of law, of any
terms of any agreement, instrument, order or judgment to which Applicant is a
party or by which it or its property may be bound or of any provision of its
charter document or bylaws, and that it has obtained all necessary approvals and
consents therefor.
(b) Applicant represents and warrants that any Credit, and transactions related
thereto, shall be in compliance with any federal, state, local and foreign laws,
regulations, treaties or customs applicable to Bank or Customer, including
without limitation the regulations promulgated by Office of Foreign Assets
Control (OFAC), and any other foreign or domestic legal restriction on doing
business with certain individuals or countries.
(c) Applicant will procure promptly all necessary licenses for the export,
import, shipping or warehousing of, or payment for property covered by the
Credit and will comply with all foreign and U.S. laws, rules and regulations
(including exchange control regulations) now or hereafter applicable to the
transaction related to the Credit or applicable to the execution, delivery and
performance by Applicant of this Agreement.
6. Changes to Laws and Regulations. If any adoption of or change in law or
regulation, or in the interpretation or administration thereof by any official
authority shall impose on Bank any tax, charge, fee, deduction or withholding of
any kind whatsoever, or shall impose or modify any reserve requirements,
standards regarding capital adequacy or any other conditions affecting this
Agreement or the Credit, and the result of any of the foregoing shall be to
increase the cost to Bank of issuing and maintaining the Credit, reduce the
amount of any sum receivable by Bank hereunder or reduce the rate of return on
Bank’s capital, then Applicant shall pay to Bank upon demand such additional
amount or amounts as Bank may specify to be necessary to compensate Bank for
such additional costs incurred or reduction suffered.
7. General Terms and Conditions.
(a) Each Application shall be subject to all terms and conditions of this
Agreement. In addition, this Agreement shall apply to each Credit issued or
confirmed by Bank at the request of Applicant, including, without limitation,
all Credits (if any) previously opened and outstanding on the date hereof.
(b) Notwithstanding any other term hereof, Applicant understands and agrees that
the Credit can be revoked or amended only with the consent of the beneficiary of
the Credit, Bank or Other Issuer of the Credit and any confirming bank.
(c) If Applicant requests Bank to issue a Credit for the account of a third
party, whether affiliated with Applicant or otherwise (the “Account Party”), the
Account Party shall have no rights against Bank. Bank may deal with Applicant as
if Applicant were the named Account Party.
(d) Applicant shall give Bank prior written notice of any change of name,
address or place of business. Any notice of any nature by Applicant to Bank must
be given at Bank’s office to which the application was submitted.
Continuing Reimbursement Agreement

 

2



--------------------------------------------------------------------------------



 



(e) The singular includes the plural. If Applicant consists of more than one
person, the obligations of Applicant hereunder are joint and several and are
binding upon any marital community of which any Applicant is a member. This
Agreement shall be binding on Applicant, its successors and assigns, and shall
inure to the benefit of Bank or Bank’s successors, transferees and assigns.
Notwithstanding the foregoing, Applicant may not assign its rights under this
agreement without Bank’s prior written consent.
(f) Notwithstanding the title appearing on any Credit instrument, the rights and
obligations of Bank and Applicant with respect to the Credit shall be as set
forth herein.
(g) The Application and/or the Credit will set forth which rules or customs
apply to the corresponding Credit. Such rules and customs may include, but are
not limited to, the International Standby Practices, as published by the
International Chamber of Commerce (“ISP”) or the Uniform Customs and Practice
for Documentary Credits, as published by the International Chamber of Commerce
(“UCP”). In any event, the rules or practices set forth in the Credit are
incorporated herein and shall govern the Credit. This Agreement and the Credit
shall be governed by the internal laws of the State in which the credit was
issued and the United States of America (the “Governing Laws”), except to the
extent such laws are inconsistent with the rules adopted in the Application as
set forth above.
(h) When possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
(i) Applicant hereby indemnifies and agrees to defend and hold harmless Bank,
its officers, directors, agents, successors and assigns, from and against any
and all liabilities, claims, demands, losses and expenses (including without
limitation legal costs and attorney fees incurred in any appellate proceeding,
proceeding under the bankruptcy code or receivership and post-judgment attorney
fees incurred in enforcing any judgment), arising from or in connection with
this Agreement, the Credit or any related transaction, except to the extent such
claims arise from Bank’s gross negligence or willful misconduct.
(j) Any action, inaction or omission taken or suffered by Bank or by any of
Bank’s correspondents under or in connection with the Credit or any relative
drafts, documents or property, if in good faith and in conformity with foreign
or United States laws, regulations or customs applicable thereto, shall be
binding upon Applicant and shall not place Bank or any of Bank’s correspondents
under any resulting liability to Applicant. Without limiting the generality of
the foregoing, Bank and Bank’s correspondents may act in reliance upon any oral,
telephonic, telegraphic, electronic or written request or notice believed in
good faith to have been authorized by Applicant, whether or not in fact given or
signed by an authorized person.
(k) Bank’s waiver of any right on any occasion or occasions shall not be
construed as a bar or waiver of any other right or of such right on any other
occasion. Applicant hereby waives and agrees not to assert any defense under any
applicable statute of limitations, to the fullest extent permitted by law.
(l) Without notice to any Applicant and without affecting Bank’s rights or
Applicant’s obligations, Bank may deal in any manner with any person who at any
time is liable for, or provides any collateral for, any obligations of Applicant
to Bank. Without limiting the foregoing, Bank may impair, release (with or
without substitution of new collateral) and fail to perfect a security interest
in, any collateral provided by any person; and sue, fail to sue, agree not to
sue, release, and settle or compromise with, any person.
(m) Except as otherwise provided herein or in any Credit, all notices and other
communications required or permitted to be given to any party hereto shall be in
writing or an electronic medium that is retrievable in a perceivable form and
shall be deemed given when delivered by hand, electronically, by overnight
courier, or when deposited in the United States mail, postage prepaid, addressed
as set forth in the Application.
(n) Whether or not litigation or arbitration is commenced, Applicant promises to
pay all attorney fees and other costs and expenses incurred by Bank in
collecting overdue amounts or construing or enforcing any provision of this
Agreement or the Credit, including but not limited to reasonable attorney fees
at trial, in any arbitration, appellate proceeding, proceeding under the
bankruptcy code or receivership and post-judgment attorney fees incurred in
enforcing any judgment.
(o) If the Credit is issued pursuant to a loan agreement or other separate
agreement, the terms of such other agreement shall control in the event of a
conflict between the terms of this Agreement and such other agreement.
(p) This Agreement is a continuing agreement and shall remain in effect until
terminated, amended or replaced. This Agreement may be terminated by Applicant
or Bank by giving notice of termination to the other and may be amended or
replaced by a written agreement signed by Applicant and accepted by Bank;
provided, however that no such termination, amendment or replacement shall alter
or affect the undertaking of Applicant or Bank with respect to any Credit
issued, or commitment to issue, prior to such termination, amendment or
replacement.
(q) This Agreement, as supplemented by the laws, rules and customs incorporated
herein by subpart (g) to this part, and as supplemented by the terms of the
Application, if any, constitutes the entire understanding between Bank and
Applicant with respect to the matters treated herein and specifically supersedes
any prior or contemporaneous oral agreements.
(r) Nothing in this Agreement shall be construed as imposing any obligation on
Bank to issue any Credit. Each Credit shall be issued by Bank in its sole
discretion and at its sole option.
(s) Bank is authorized, but not obligated, to record electronically or otherwise
any telephone and other oral communications between Bank and Applicant.
(t) All terms and conditions on the attached Schedule 1, and any replacement
Schedule 1 are hereby incorporated herein. Applicant may change the provisions
of Schedule 1 by executing and delivering a new Schedule 1 to Bank.
(u) In the event Applicant submits an Application or other instruction by
facsimile transmission (each, a “Faxed Document”), Applicant agrees: (i) each
Faxed Document shall be deemed to be an original document and shall be effective
for all purposes as if it were an original; (ii) Applicant shall retain the
original of any Faxed Document and shall deliver it to Bank upon request;
(iii) if Applicant sends Bank a manually signed confirmation of a Faxed
Document, Bank shall have no duty to compare it to the previously received Faxed
Document nor shall it have any liability or duty to act should the contents of
the written confirmation differ therefrom. Any manually signed confirmation of a
Faxed Document must be conspicuously marked “Previously transmitted by
facsimile”. Bank will not be liable for issuance of duplicate letters of credit
or amendments thereto that result from Bank’s receipt of confirmations not so
marked; (iv) Bank cannot effectively determine whether a particular facsimile
request is valid. Therefore Applicant shall have sole responsibility for the
security of using facsimile transmissions and for any authorized or unauthorized
Faxed Document received by Bank, purportedly on behalf of Applicant.
Continuing Reimbursement Agreement

 

3



--------------------------------------------------------------------------------



 



8. IMPORTANT NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT
OR TO FORBEAR FROM ENFORCING PREPAYMENT OF A DEBT INCLUDING VERBAL PROMISES TO
EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
Applicant acknowledges receipt of a completed copy of this Agreement.
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.

                      APPLICANT:       BANK:    
 
                    Arkansas Best Corporation       U.S. BANK NATIONAL
ASSOCIATION    
 
                   
By:
  /s/ Judy R. McReynolds        By:   /s/ Michael J. Reymann    
 
 
 
Name: Judy R. McReynolds          
 
Name: Michael J. Reymann    
 
  Title: SVP, CFO and Treasurer           Title: Senior Vice President    

Continuing Reimbursement Agreement

 

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
AUTHORIZATION
CONTINUING REIMBURSEMENT AGREEMENT FOR
LETTERS OF CREDIT
The provisions of this Schedule 1 are hereby incorporated into and made a part
of the Continuing Reimbursement Agreement for Letters of Credit (“Agreement”)
executed by and between U.S. BANK NATIONAL ASSOCIATION, (“Bank”) and Arkansas
Best Corporation (“Applicant”), dated November 12, 2009. Capitalized terms not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.
1. In addition to those authorized through U.S. Bank Global Trade Works or other
electronic letter of credit application system offered by Bank, if applicable,
any one of the persons whose name, title and signature appears below is
authorized to give instructions to Bank and to execute and/or transmit
Applications, requests for amendments, requests for extensions and other
communications of any nature regarding any Credit issued by Bank for Applicant.

          NAME   TITLE   SIGNATURE
 
       
Judy R. McReynolds
  SVP, CFO and Treasurer   /s/ Judy R. McReynolds 
 
       
 Donald W. Pearson
  Director — Cash Management   /s/ Donald W. Pearson
 
       
 
       
 
       
 
       
 
       

2. In addition to those authorized through U.S. Bank Global Trade Works or other
electronic letter of credit application system offered by Bank, if applicable,
the following persons are entitled to waive discrepancies contained in documents
presented under a Credit. (Applicant understands that upon any such waiver,
Applicant is obligated to reimburse Bank to the same extent as if the documents
fully complied with the terms of the Credit.):

          NAME   TITLE   TELEPHONE NUMBER
 
       
Donald W. Pearson
  Director — Cash Management   (479) 785-6136
 
                 
 
                 

3. Intentionally omitted.
4. This Schedule 1 shall be effective upon receipt by Bank. Bank may rely on
this Schedule I until it has been revoked in writing by Applicant and Bank has a
reasonable opportunity to act on any such revocation.

                  APPLICANT:       BANK:
 
                Arkansas Best Corporation       U.S. BANK NATIONAL ASSOCIATION
 
               
By:
  /s/ Judy R. McReynolds        By:   /s/ Michael J. Reymann 
 
               
 
  Name: Judy R. McReynolds           Name: Michael J. Reymann
 
  Title: SVP, CFO and Treasurer           Title: Senior Vice President
 
  Date: November 12, 2009           Date: November 20, 2009

Continuing Reimbursement Agreement

 

